Exhibit 10(bb)-6






AMENDMENT NO. 5


TO


PPL CORPORATION


INCENTIVE COMPENSATION PLAN
 


WHEREAS, PPL Corporation, (“PPL”) has adopted the PPL Corporation Incentive
Compensation Plan (“Plan”), effective January 1, 1987; and
WHEREAS, the Plan was amended and restated effective January 1, 2003; and
subsequently amended by Amendment No. 1, 2, 3 and 4; and
WHEREAS, PPL desires to further amend the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


I.  Effective January 1, 2009, Sections 7 and 10 are amended to read as follows:


SECTION 7.  RESTRICTED STOCK.


C.  Forfeiture or Payout of Award.


(e) Conversions between Restricted Stock and Restricted Stock Units.  The
Committee has the discretion to convert with the consent of the Participant any
or all Restricted Stock into Restricted Stock Units of equivalent value, and to
convert any or all Restricted Stock Units into Restricted Stock of equivalent
value, prior to the end of the applicable Restriction Period, but a conversion
of Restricted Stock into Restricted Stock Units shall not be implemented less
than 12 months prior to the end of the applicable Restriction Period, and the
new Restriction Period shall lapse at least 5 years after the end of the old
Restriction Period.  Upon any such conversion, the Restricted Stock or
Restricted Stock Units so converted will be completely forfeited, and the
Participant shall have the rights with respect to Restricted Stock, Restricted
Stock Units and Dividend Equivalents (if applicable) as may be specified in the
conversion notice.
In any instance where payout of a Restricted Stock or Restricted Stock Units
Award is to be prorated, the Committee may choose in its sole discretion to
provide the Participant (or the Participant's Beneficiary) with the entire Award
rather than the prorated portion thereof.
Notwithstanding anything in this Section 7C to the contrary, in the event that
prior to any payout of Common Stock a Participant described in paragraph (c)
violates any noncompete agreements between Participant and PPL Corporation or an
Affiliated Company, his Restricted Stock or Restricted Stock Units Award, and
any Dividend Equivalents, will be completely forfeited.
Any Restricted Stock which is forfeited hereunder will be transferred to PPL
Corporation.


SECTION 10.  MISCELLANEOUS PROVISIONS.


G.  Changes in Capital Structure.  In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, combination or exchange of shares or other similar changes in
the Common Stock (provided that any such event qualifies as a “corporate
transaction” as defined in Treasury Regulation 1.424-1(a)(3)), appropriate
adjustments shall be made (in accordance with Treasury Regulation
1.409A-1(b)(5)(v)(D)) in the shares of Restricted Stock or Restricted Stock
Units and Dividend Equivalents, if any, theretofore awarded to the Participants,
the shares of Common Stock subject to outstanding and unexercised Options and
the aggregate number of shares of Common Stock which may be awarded pursuant to
the Plan.  Such adjustments shall be conclusive and binding for all
purposes.  Additional shares of Restricted Stock issued to a Participant as the
result of any such change shall bear the same restrictions as the shares of
Common Stock to which they relate.


II.  Except as provided for in this Amendment No. 5, all other provisions of the
Plan shall remain in full force and effect.


IN WITNESS WHEREOF, this Amendment No. 5 is executed this         day of
                          , 2008.




PPL SERVICES CORPORATION
 
 
PPL CORPORATION
By: ______________________________
Paul Farr
Executive Vice President and
Chief Financial Officer
By: ______________________________
Paul Farr
Executive Vice President and
Chief Financial Officer


